Citation Nr: 1728472	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-32 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Veteran, who is currently in receipt of a total disability rating based upon individual unemployability due to service-connected disability, testified before the undersigned at a Board hearing held at the RO.  A transcript of that hearing is of record and is located in the Veteran's Virtual VA folder.

The Board notes that, in April 2017, the Veteran's representative presented briefing on a claim that has not to date been perfected for appeal via a Substantive Appeal.  The Veteran's representative subsequently clarified that this briefing was in error.  Accordingly, the Board has focused on the sole issue on appeal.

In July 2014 the Board remanded the matter for additional development.


FINDING OF FACT

For the appeal period, the Veteran's hearing loss acuity in the right ear manifested to no more than Level XI, and the hearing loss acuity in the left ear manifested to more than Level VII, per VA rating standards.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIA, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).




III. Legal Analysis

The Veteran contends that due to the severity of his bilateral hearing loss, he is entitled to a rating in excess of 60 percent.

The Veteran's November 2008 VA audiological examination revealed the following puretone thresholds, in decibels: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
105+
105+
105+
105+
105
CNT
LEFT
75
75
75
100
82.5
80

The examiner noted that pure tone tests indicated a profound sensorineural hearing loss in the right ear and a severe-to-profound loss in the left ear.  In terms of functional impairment, the Veteran may experience severe to profound difficulty understanding speech and difficulty.  Speech recognition could not be performed in the right ear but was "good" in the left ear.

The Veteran was afforded a VA examination in June 2009.  The examiner determined puretone threshold results could not be reported due to poor reliability.  However, the initial puretone thresholds and speech discrimination scores were in the profound hearing loss range for both the left and right ears.  Upon reinstruction, the speech discrimination score in the left ear improved to the moderate hearing loss range and the puretone threshold average improved to the moderately severe hearing loss range.  In the right ear, there was no response to pure tone or speech stimuli before or after reinstruction.  The examiner was unable to provide a diagnosis due to the unreliable test results.

Private medical records from February 2010 contain an audiogram.  The audiogram recorded "100 dB" under "SRT" (speech recognition threshold) and "115 dB" under "HL" (hearing loss) and "36%" under "WRG" (word recognition score for the left ear.  "CNT" (could not test) was recorded under speech recognition threshold and hearing loss for the right ear.  These medical records do not contain any further findings or explanations for what these numbers represent, nor do they indicate what type of testing was involved (i.e., the types required under VA regulations) or whether such testing results were reliable for evaluation purposes.  

The Veteran underwent an additional VA examination in July 2010.  The examiner determined the examination yielded unreliable results unsuitable for rating purposes.  The examiner found the results were strongly suggestive of a non-organic hearing loss component.  The largely profound hearing loss thresholds obtained were inconsistent with observed communication abilities.  The examiner was unable to provide an opinion due to results deemed unreliable and unsuitable for rating purposes; however, the examiner noted that the Veteran had the ability to adequately converse at normal conversation levels with and without his hearing aids in place during the examination, even when not facing the examiner.

The Veteran testified at an August 2013 Board hearing.  The Veteran testified that he could hear noise but was unable to understand what is being said, and often resorted to reading lips.  The Veteran reported the inability to hear on his right side, so he had a transmitter on his right side which received and transmitted to the hearing aid on his left side.  He said without his hearing aid he was "lost."  With the hearing aid he could understand some words but he still had to look at people when they are talking.

The Veteran's most recent VA examination was conducted in June 2015.  The examiner performed testing, and found the puretone threshold average in the right ear to be 105dB and the puretone threshold average in the left ear to be 78 dB.  Speech recognition could not be tested in the right ear, and the Veteran scored 80 percent in the left ear.  The examiner determined the results valid for rating purposes and diagnosed bilateral sensorineural hearing loss.  The Veteran reported not being able to hear out of his right ear.


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
105+
105+
105+
105+
105
CNT
LEFT
70
65
75
100
78
80

The June 2015 examiner provided an addendum opinion in March 2016.  The examiner addressed the speech discrimination score of CNT for the right ear.  The examiner found profound hearing loss in the right ear, and due to the Veteran's severity of his hearing loss, word discrimination testing could not be completed because even at the maximum loudness level the Veteran could not discern sound.  The word discrimination score could not be obtained due to the severity of the Veteran's hearing loss.

In this case, the November 2008 and June 2015 VA examinations show Level XI hearing in the right ear and Level VII hearing in the left ear.  38 C.F.R. § 4.86.  Such findings would be compatible with a 60 percent disability rating under Diagnostic Code 6100.  

The Board has considered the private medical audiograms, particularly the private February 2010 audiogram, which could potentially show data favorable to a higher rating than 60 percent for the bilateral hearing loss.  However, these private records do not contain any further findings or explanations for what these numbers represent, nor do they indicate what type of testing was involved or whether such testing results were reliable for evaluation purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).  Therefore, the private audiograms are afforded little probative value, particularly compared to the detailed findings from the June 2015 VA examination.

The Board has carefully considered the lay testimony on record.  To the extent that this testimony suggests that his acuity is worse than evaluated, the Board finds the statements both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  The Veteran and his family members are competent to report difficulty with his hearing; however, they are not competent to assign puretone decibel readings to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra. 

Accordingly, the claim for an evaluation in excess of 60 percent for bilateral hearing loss disability is denied.  The Veteran has not contested the applicability of the relevant diagnostic criteria in this case, nor has he asserted any symptoms concerning functional effects not consistent with or contemplated by the applicable criteria and the currently assigned evaluation.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017); but see Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Absent a relative balance of the evidence, the evidence is not in equipoise, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Hart, supra.


ORDER

Entitlement to an evaluation in excess of 60 percent for bilateral hearing loss is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


